 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CURTIS VAUGHN JACKSON, JR.,                       No. 2:15-CV-1675-JAM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    M. DATOR,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to 42

18   U.S.C. § 1983. Pending before the court is plaintiff’s motion for an extension of time (ECF No.

19   120) to file an opposition to defendant’s motion for summary judgment. Good cause appearing

20   therefor, plaintiff’s motion is granted and his opposition brief and supporting filings (ECF Nos.

21   121, 122, and 123) are deemed timely.

22                  IT IS SO ORDERED.

23

24   Dated: June 27, 2019
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
